AFFIRM; Opinion Filed January 31, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01243-CR

                            CRESCENCIO TABOADA, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F11-60224-H

                              MEMORANDUM OPINION
                            Before Justices Moseley, Lang, and Brown
                                     Opinion by Justice Lang
       Crescencio Taboada entered an open plea of guilty to aggravated sexual assault of a

child, his own daughter. The trial court accepted his plea and, following a pre-sentence

investigation, assessed punishment at thirty-five years’ imprisonment.         The trial court also

assessed court costs in the amount of $590. The sole issue in this appeal is whether the evidence

is sufficient to support the assessment of costs. We conclude it is and affirm the trial court’s

judgment.

       Taboada’s complaint stems from the lack of a bill of costs in the original clerk’s record.

Under article 103.006 of the Texas Code of Criminal Procedure, when a criminal action is

appealed, a certified bill of costs stating the costs that have accrued must be sent to the appellate

court. TEX. CODE CRIM. PROC. ANN. art.103.006 (West 2006). Costs may not be collected from


                                                –1–
the defendant until a written, itemized bill is signed and produced by the officer who charged the

cost or the officer entitled to receive payment for the cost. Id. art. 103.001.

          Because the original clerk’s record failed to include a bill of costs, we ordered the Dallas

County District Clerk to file a supplemental record containing the bill. See TEX. R. APP. P.

34.5(c)(1) (allowing for supplementation of clerk’s record if relevant item omitted). The clerk

complied, filing two supplemental records. The first contained an unsigned, unsworn computer

printout showing costs in the amount of $590. The second contained the same computer printout

as well as a “Bill of Costs Certification” signed and certified by the district clerk. 1

          Because the second supplemental record contains a bill of costs supporting the amount

assessed, Taboada’s issue is moot. See Franklin v. State, 402 S.W.3d 894, 895 (Tex. App.-–

Dallas 2013, no pet.). We resolve Taboada’s sole issue against him.




                                                                          /Douglas S. Lang/
                                                                          DOUGLAS S. LANG
                                                                          JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)
121243F.U05




     1
        Taboada filed two objections to the first supplemental record. Because a second supplemental record was filed, Taboada’s objections to
the first supplemental record are overruled. Taboada did not object to the second supplemental record.




                                                                    –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

CRESCENCIO TABOADA, Appellant                      On Appeal from the Criminal District Court
                                                   No. 1, Dallas County, Texas
No. 05-12-01243-CR         V.                      Trial Court Cause No. F11-60224-H.
                                                   Opinion delivered by Justice Lang. Justices
THE STATE OF TEXAS, Appellee                       Moseley and Brown participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 31st day of January, 2014.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




                                             –3–